Citation Nr: 1452744	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to January 16, 2014.

3.  Entitlement to a rating higher than 50 percent for PTSD, from January 16, 2014.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran submitted a timely notice of disagreement in February 2011, a statement of the case was issued in May 2012, and a VA Form 9 was received in June 2012.

In an April 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective January 16, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has indicated that he is unemployable due to his PTSD.  Therefore, the Board finds that the evidence raises a claim for a TDIU rating and, as such, it has been included on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. 

The issues of entitlement to service connection for a respiratory disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 16, 2014, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.

2.  From January 16, 2014, the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.
 

CONCLUSIONS OF LAW

1.  Prior to January 16, 2014, the criteria for an initial rating higher than 30 percent, for PTSD, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2014). 

2.  From January 16, 2014, the criteria for a rating higher than 50 percent, for PTSD, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, Social Security records and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA and VBMS records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to an increased rating for his PTSD.  He asserts his disability is more severe than what is represented by a 30 percent rating, prior to January 16, 2014, and a 50 percent rating, from January 16, 2014.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

Prior to January 16, 2014, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

From January 16, 2014, the Veteran is rated at 50 percent.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD, Prior to January 16, 2014

Service connection for PTSD was established by a December 2010 rating decision, at which time a 30 percent rating was assigned, effective April 9, 2010.  The Veteran seeks a higher rating.

The Veteran was afforded a VA examination in November 2010.  He reported being married for 41 years, with no children.  He complained of problems with hypervigilance in crowds, depression, sleep disturbances, social avoidance, flashbacks, intrusive thoughts, and survivor guilt.  Examination revealed no history of suicide attempts, no episodes of violence, and hygiene was good.  The Veteran indicated that his marriage was good and he tries to keep socially active with his wife.  A GAF score of 58 was assigned, indicting moderate symptoms.

A VA outpatient note from November 2010 indicated the Veteran reported being much better and that he wanted to decrease his medication.  He noted his level of depression was 4 out of 10.  Examination revealed his appearance was neat and clean and he was dressed appropriately.  Speech was normal, and he was oriented to time, day and location.  There were no complaints of anxiety, panic, excessive shyness, obsessions or compulsion, and no evidence of psychosis.

In February 2011, the Veteran's VA physician submitted a statement indicating that the Veteran was on long-term disability through the VA for PTSD.  See February 2011 statement from Dr. D.

VA outpatient notes from June 2011 indicate the Veteran attended PTSD support group therapy.  He also indicated that he still felt social anxiety and was depressed.

The Veteran submitted a statement in June 2012 indicating that his PTSD had a profound effect on his ability to secure work or hold a job, as it affects his memory and mood and makes having social relationships very difficult.  The Veteran also reported that he had panic attacks.

The Veteran's wife submitted a statement in August 2013 indicating that the Veteran's psychological condition was becoming worse over the prior three years.  She indicated that the Veteran was very anxious, had a difficult time socializing, and was depressed and often moody.  See August 2013 statement from J.D.

A VA outpatient note from October 2013, indicates the Veteran was seen for mental health treatment.  It was noted that the Veteran had anxiety, with one severe panic attack after his heart surgery.  

The Veteran and his spouse have submitted statements indicating that his symptoms are more severe than what is represented by 30 percent, prior to January 14, 2014.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the evidence does not show that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, to warrant a rating of 50 percent, prior to January 16, 2014.  Despite the Veteran's reports of feeling anxious and depressed, the evidence for the period under consideration consistently showed that the Veteran was oriented in all spheres, was clean, appropriately groomed and dressed, had appropriate affect, normal speech, and intact judgment and memory.  The Veteran was not found to have impairment in abstract thinking, difficulty in understanding complex commands, suicidal ideation, or obsessional rituals.  Moreover, he was able to establish and maintain effective social relationships.  Indeed, he reported that he had a good relationship with his wife. 

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence prior to January 14, 2014, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 30 percent disabling.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

B.  Entitlement to a Rating Higher than 50 Percent for PTSD, From January 16, 2014

In an April 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective January 16, 2014.  The Veteran seeks a higher rating.  

The Veteran was afforded a VA examination in January 2014.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his wife keeps him going and that his relationship with her was good.  He denied any friends and reported that he has not had anyone over to his home in at least four years because guests make him anxious.  The Veteran reported his medications were working well, and denied any other mental health treatment.  The Veteran reported symptoms of difficulty sleeping, intrusive thoughts, hypervigilance, exaggerated startled response, panic attacks approximately every one to two weeks, and disliking crowds.  He also stated that his temper was not as good as it used to be.  Examination revealed flattened affect but his speech was normal in rate and tone.  The Veteran's thought processes were generally organized with no evidence of hallucinations, delusions, or obsessive-compulsive features.  He denied suicidal or homicidal ideation.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as no more than 50 percent disabling for the period since January 16, 2014.  The Board notes that the overall evidence shows that the Veteran's disability most closely approximated a 50 percent disability rating since January 16, 2014. 

As outlined above, since January 16, 2014, the evidence shows that the Veteran's PTSD had resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, panic attacks, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  However, the Veteran has not exhibited symptoms indicating occupational and social impairment with deficiencies in most areas.  Instead, the evidence consistently shows that the Veteran's symptoms are not manifested by suicidal ideation, obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance.  Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought due to his PTSD.  He did not report suicidal ideation or any obsessional rituals that interfered with his routine activities.  He was appropriately dressed and groomed and did not report near-continuous panic or depression.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  

Thus, the Board believes that based on the overall record evidence since January 16, 2014, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating. 

Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In this case, prior to January 16, 2014, the Veteran's 30 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited depressed mood, anxiety, and sleep impairment.  His disability was moderate, but there was no evidence of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating prior to January 16, 2014.  

Similarly, since January 16, 2014, the Veteran's 50 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  His disability is moderately severe, but there is no evidence of severe impairment.  Therefore, the Veteran's subjective complaints were included in the 50 percent rating since January 16, 2014.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, the evidence shows that the Veteran's PTSD warranted a 30 percent disability rating prior to January 16, 2014, and a 50 percent disability rating since January 16, 2014.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to January 14, 2014, entitlement to an initial rating higher than 30 percent for PTSD is denied.

From January 14, 2014, entitlement to a rating higher than 50 percent for PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran has claimed exposure to asbestos; however, the RO has not adjudicated the Veteran's claim based on this theory of entitlement.  As noted in the November 2010 VA examination, the Veteran reported that he used asbestos gloves during service to change machine gun barrels.  To date, no opinion has been obtained regarding whether the Veteran's currently diagnosed respiratory disorder is causally or etiologically due to exposure to asbestos during service.  On remand, a medical opinion should be obtained.

The Board notes that the Veteran has applied for entitlement to TDIU.  In an April 2014 rating decision, the RO stated that since the Veteran was already receiving a 100 percent evaluation for his heart disability, entitlement to TDIU was a moot point.  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on a single service-connected disability may for the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities.  The award of a total schedular rating for a heart disability does not moot the issue of entitlement to TDIU, as a TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

In this case, the Veteran has a 100 percent rating for his service-connected heart disability.  Accordingly, an award of TDIU based on his heart disability would result in duplicative payment, and the question before the Board is whether his other service-connected disabilities, alone or in aggregate, render him unemployable.  

The Board notes that the Veteran submitted a statement from a physician in February 2011 that indicated he was on long-term disability due to his heart disability and PTSD.  On remand, the Board finds that a medical opinion should be obtained regarding whether the Veteran's service-connected disabilities, other than his heart disability, render him unemployable.  

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed respiratory disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a respiratory disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, for each diagnosed respiratory disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's respiratory disorder is in any way causally or etiologically related to his active service, to include exposure to asbestos (claimed as asbestos gloves);

b) that the Veteran's respiratory disorder is proximately due to or aggravated (beyond natural progression) by his heart disability.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran a VA examination for TDIU.  The Veteran's claims folder must be made available to and reviewed by the examining physician.  Following the examination, the examiner should address the following:

The examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, other than his heart disability, render him unable to obtain or retain substantially gainful employment.  

In providing the requested opinion, the examiner should discuss the pertinent medical and other evidence of record.  

Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his service-connected disabilities, other than his heart disability, on the ability to obtain or maintain employment.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

4.  The RO should then readjudicate the claims.  If deemed necessary, submit the Veteran's claim for TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 would be warranted in this case.
 
5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


